DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Summary
The Applicant’s arguments and claim amendments received on February 7, 2022 are entered into the file. Currently, claims 13, 15, 16, 21, 25, 27, and 29-34 are amended; claims 1-12, 17-20, 22-24, 26, and 28 are canceled; resulting in claims 13-16, 21, 25, 27, and 29-34 pending for examination.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claims 13-16, 21, 25, 27, and 29-33 are rejected under 35 U.S.C. 103 as being unpatentable over Mori (JP H1191041, machine translation via EPO provided) in view of Tominaga et al. (JP 2008-110532, previously cited), Suga ‘929 (US 2007/0237929, previously cited), Noda et al. (JP 2010-083043, previously cited), and Iriyama (US 2001/0019761).
Regarding claims 21 and 29-33, Mori teaches a painted insert film (1; decorative sheet) comprising an acrylic film (2; transparent film layer, [0019]), a design layer (3; pattern layer, [0020]), an adhesive ink layer (4; heat sealing layer, [0022]), and an acrylonitrile butadiene styrene (ABS) film (5; substrate layer, [0023]) provided in that order (Fig. 1, [0017]).
The limitation reciting “for an automobile interior” is considered functional language related to an intended use of the product and is accorded limited weight as the language does not further limit the structure of the decorative sheet. Nevertheless, Mori teaches that the painted insert film is suitable for use as an interior part of an automobile [0001].
Mori teaches that the acrylic film (2; transparent film layer) has excellent transparency and can consist of a thermoplastic resin such as polymethyl methacrylate ([0019]), and that the design layer (3; pattern layer) can be made of a coloring ink containing acrylic resin as the single binder resin of the ink [0020]. Mori further teaches that the adhesive ink layer (4; heat sealing layer) can contain a vinyl-based resin or an acrylic resin as a main component in order to firmly and easily bond the acrylic film and the ABS film by thermal laminating ([0022]), but does not expressly teach that the heat 
However, in the analogous art of decorative sheets for vehicle interiors, Tominaga et al. teaches a decorative sheet comprising a base material (1) made of ABS resin, an ASA resin sheet (2), a heat sealant layer (3), a pattern layer (4), and a transparent acrylic resin sheet (5) ([0001], [0015]). The heat sealant layer consists of a binder resin in which an acrylic resin and vinyl chloride-vinyl acetate copolymer are preferably combined at a ratio of 50:50 to 70:30 in order to achieve a decorative sheet having optimal interlayer strength after thermal lamination ([0017]-[0018]).
Given that Mori and Tominaga et al. both teach forming their decorative sheets by thermal lamination, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the painted insert film of Mori by forming the heat sealing layer from a mixture of an acrylic-based resin and a vinyl chloride-acetate resin having a mass ratio meeting the claimed range, as taught by Tominaga et al., in order to produce a decorative sheet having optimal interlayer strength. Furthermore, Tominaga et al. teaches a mass ratio at which an acrylic-based resin and a vinyl chloride-acetate resin are mixed which overlaps the ranges of claims 21 and 29. It is well settled that where the prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations, a prima facie case of obviousness is established. See MPEP 2144.05(I).
With respect to the claimed basis weight of the heat sealing layer relative to the basis weight of the pattern layer, Mori and Tominaga et al. are silent to a basis weight of 
Suga ‘929 teaches that a basis weight (coating amount) of the adhesive layer is preferably within the range of 1 to 20 g/m2 so that a flat, level surface can be obtained and to prevent foaming of residual solvent during molding [0059]. It is noted that the motivation taught by Suga ‘929 for maintaining a coating amount of the heat sealing layer below 20 g/m2–to prevent solvent foaming–is the same as that provided by the instant specification for maintaining a basis weight of the heat sealing layer below 150% with respect to a basis weight of the pattern layer (see paragraph [0160]).
According to the teachings of Suga ‘929, in order to meet the claimed range of 30% to 150%, a basis weight of the pattern layer must be within the range of 0.3 g/m2 to 30 g/m2. Although Suga ‘929 teaches that a thickness of the colored layer (13; pattern layer) may be within the range of 1.0 to 10.0 µm ([0078]), the reference does not expressly teach a value for the basis weight of the pattern layer.
However, in the analogous art of decorative molded sheets for automobile interior parts, Noda et al. teaches a decorative sheet (1, [0009]) comprising a base film substrate (11; substrate, [0010]), a pattern layer (14, [0020]), and a heat seal layer (15, [0024]). The pattern layer has a thickness within the range of 5 to 40 µm and is formed at a basis weight (coating amount) of 3 g/m2 in order to impart a high-quality design to the decorative sheet ([0020], [0033]). The value taught by Noda et al. for the basis 
Given that the decorative sheets of Mori, Tominaga et al., Suga ‘929, and Noda et al. may all be formed by injection molding and that the pattern layer thicknesses taught by Suga ‘929 and Noda et al. overlap, it would have been obvious to one of ordinary skill in the art to modify the decorative sheet of Mori in view of Tominaga et al. by specifying a relative basis weight between the heat sealing layer and the pattern layer meeting the claimed range, as taught by Suga ‘929 and Noda et al., in order to prevent foaming of residual solvent during molding and to impart a high-quality design to the decorative sheet. Furthermore, Suga ‘929 and Noda et al. teach a basis weight of the heat sealing layer relative to a basis weight of the pattern layer which overlaps the claimed range. It is well settled that where the prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations, a prima facie case of obviousness is established. See MPEP 2144.05(I).
Although Mori and Suga ‘929 both teach transparent film layers formed adjacent to their respective pattern layers in order to impart good weather resistance to the decorative sheets (Mori, [0003]; Suga, [0019]), the combination of references does not expressly teach a surface protection layer that is provided on a front surface of the transparent film layer. However, in the analogous art of decorative sheets for automotive interiors, Iriyama teaches a decorative sheet (S) for in-mold decorating injection molding comprising a base sheet (1, 1A) formed of two layers (11; surface 
Iriyama teaches that suitable materials for forming the base sheet (1, 1A) include acrylic resins, such as polymethyl (meth)acrylate or polybutyl (meth)acrylate, or fluoride resins, such as polyvinyl fluoride of polyvinylidene fluoride, wherein the two layers (11, 12) of the base sheet can be formed of different materials ([0037]-[0038]). Iriyama teaches that the base sheet can be formed of a transparent material so that the decorative layer on the inner surface can be seen through the base sheet [0036]. Iriyama further teaches that the base sheet can be formed of a moldable resin so that the decorative sheet can be bonded to an irregular surface, and that a base sheet formed of acrylic resin has satisfactory weathering and abrasion resistance ([0036], [0039]).
It would have been obvious to one of ordinary skill in the art to modify the decorative sheet of Mori in view of Tominaga et al., Suga ‘929, and Noda et al. by providing a surface protection layer on a front surface of the transparent film layer, wherein the surface protection layer consists of a single resin selected from the claimed acrylic-based resins or fluororesins, as taught by Iriyama, for the benefit of imparting additional protection to the pattern layer and the surface of the decorative sheet and to enable the surface of the decorative sheet to be molded to conform to an irregular surface.
Regarding claims 13 and 14, Mori in view of Tominaga et al., Suga ‘929, Noda et al., and Iriyama teaches all of the limitations of claim 29 above. Mori teaches that the painted insert film is configured such that a design layer (3; pattern layer) is provided on 
Regarding claims 15 and 16, Mori in view of Tominaga et al., Suga ‘929, Noda et al., and Iriyama teaches all of the limitations of claim 29 above. Mori further teaches that the total thickness of the painted insert film (1; decorative sheet) is preferably 350 to 1700 µm ([0026]), and Iriyama teaches that the thickness of the base sheets (1, 1A) is generally within the range of about 30 to about 500 µm [0041]. Thus, the combination of references teaches that a total thickness of the decorative sheet is in the range of about 380 to 2200 µm, which overlaps the claimed range.
Mori further teaches that the thickness of the acrylic film (2; transparent film layer) is preferably in the range of 50 to 250 µm ([0019]), and that the thickness of the ABS film (5; substrate layer) is preferably in the range of 100 to 1500 µm [0023]. Thus, Mori teaches that a thickness ratio of the acrylic film to the ABS film is 250:100 to 50:1500, or 1:0.4 to 1:30, which overlaps the claimed range.
The combination of Mori and Iriyama teach a range of the total thickness of the decorative sheet which overlaps the claimed range, and Mori teaches a thickness ratio of the transparent film layer to the substrate layer which overlaps the claimed range. It is well settled that where the prior art describes the components of a claimed compound prima facie case of obviousness is established. See MPEP 2144.05(I). 
Regarding claims 25 and 27, Mori in view of Tominaga et al., Suga ‘929, Noda et al., and Iriyama teaches all of the limitations of claims 21 and 29 above, and as noted above, Mori teaches that the acrylic film (2; transparent film layer) can consist of polymethyl methacrylate [0019].

Claim 29 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Mori (JP H1191041, machine translation via EPO provided) in view of Tominaga et al. (JP 2008-110532, previously cited), Suga ‘929 (US 2007/0237929, previously cited), Noda et al. (JP 2010-083043, previously cited), and Saito (JP 2015-091664, previously cited).
Regarding claims 29 and 34, Mori teaches a painted insert film (1; decorative sheet) comprising an acrylic film (2; transparent film layer, [0019]), a design layer (3; pattern layer, [0020]), an adhesive ink layer (4; heat sealing layer, [0022]), and an acrylonitrile butadiene styrene (ABS) film (5; substrate layer, [0023]) provided in that order (Fig. 1, [0017]).
The limitation reciting “for an automobile interior” is considered functional language related to an intended use of the product and is accorded limited weight as the language does not further limit the structure of the decorative sheet. Nevertheless, Mori teaches that the painted insert film is suitable for use as an interior part of an automobile [0001].
Mori teaches that the acrylic film (2; transparent film layer) has excellent transparency and can consist of a thermoplastic resin such as polymethyl methacrylate ([0019]), and that the design layer (3; pattern layer) can be made of a coloring ink containing acrylic resin as the single binder resin of the ink [0020]. Mori further teaches that the adhesive ink layer (4; heat sealing layer) can contain a vinyl-based resin or an acrylic resin as a main component in order to firmly and easily bond the acrylic film and the ABS film by thermal laminating ([0022]), but does not expressly teach that the heat sealing layer consists of a resin in which an acrylic-based resin and a vinyl chloride-acetate resin are mixed at the claimed mass ratio.
However, in the analogous art of decorative sheets for vehicle interiors, Tominaga et al. teaches a decorative sheet comprising a base material (1) made of ABS resin, an ASA resin sheet (2), a heat sealant layer (3), a pattern layer (4), and a transparent acrylic resin sheet (5) ([0001], [0015]). The heat sealant layer consists of a binder resin in which an acrylic resin and vinyl chloride-vinyl acetate copolymer are preferably combined at a ratio of 50:50 to 70:30 in order to achieve a decorative sheet having optimal interlayer strength after thermal lamination ([0017]-[0018]).
Given that Mori and Tominaga et al. both teach forming their decorative sheets by thermal lamination, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the painted insert film of Mori by forming the heat sealing layer from a mixture of an acrylic-based resin and a vinyl chloride-acetate resin having a mass ratio meeting the claimed range, as taught by Tominaga et al., in order to produce a decorative sheet having optimal interlayer strength. Furthermore, Tominaga et al. teaches a mass ratio at which an acrylic-based prima facie case of obviousness is established. See MPEP 2144.05(I).
With respect to the claimed basis weight of the heat sealing layer relative to the basis weight of the pattern layer, Mori and Tominaga et al. are silent to a basis weight of the heat sealing layer and of the pattern layer. However, in the analogous art of decorative sheets for automobile interiors, Suga ‘929 teaches a decorative sheet (10, [0026], Fig. 1) having a layer structure obtained by successively laminating a substrate (11, [0029]), an adhesive layer (12; heat sealing layer, [0051]), a colored layer (13; pattern layer, [0060]), and a transparent resin layer (14, [0079]).
Suga ‘929 teaches that a basis weight (coating amount) of the adhesive layer is preferably within the range of 1 to 20 g/m2 so that a flat, level surface can be obtained and to prevent foaming of residual solvent during molding [0059]. It is noted that the motivation taught by Suga ‘929 for maintaining a coating amount of the heat sealing layer below 20 g/m2–to prevent solvent foaming–is the same as that provided by the instant specification for maintaining a basis weight of the heat sealing layer below 150% with respect to a basis weight of the pattern layer (see paragraph [0160]).
According to the teachings of Suga ‘929, in order to meet the claimed range of 30% to 150%, a basis weight of the pattern layer must be within the range of 0.3 g/m2 to 30 g/m2. Although Suga ‘929 teaches that a thickness of the colored layer (13; pattern 
However, in the analogous art of decorative molded sheets for automobile interior parts, Noda et al. teaches a decorative sheet (1, [0009]) comprising a base film substrate (11; substrate, [0010]), a pattern layer (14, [0020]), and a heat seal layer (15, [0024]). The pattern layer has a thickness within the range of 5 to 40 µm and is formed at a basis weight (coating amount) of 3 g/m2 in order to impart a high-quality design to the decorative sheet ([0020], [0033]). The value taught by Noda et al. for the basis weight of the pattern layer falls within the desired range to meet the claim limitations and is also consistent with the basis weight of the pattern layer in the instant specification (see paragraph [0180]).
Given that the decorative sheets of Mori, Tominaga et al., Suga ‘929, and Noda et al. may all be formed by injection molding and that the pattern layer thicknesses taught by Suga ‘929 and Noda et al. overlap, it would have been obvious to one of ordinary skill in the art to modify the decorative sheet of Mori in view of Tominaga et al. by specifying a relative basis weight between the heat sealing layer and the pattern layer meeting the claimed range, as taught by Suga ‘929 and Noda et al., in order to prevent foaming of residual solvent during molding and to impart a high-quality design to the decorative sheet. Furthermore, Suga ‘929 and Noda et al. teach a basis weight of the heat sealing layer relative to a basis weight of the pattern layer which overlaps the claimed range. It is well settled that where the prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed prima facie case of obviousness is established. See MPEP 2144.05(I).
Although Mori and Suga ‘929 both teach transparent film layers formed adjacent to their respective pattern layers in order to impart good weather resistance to the decorative sheets (Mori, [0003]; Suga, [0019]), the combination of references does not expressly teach a surface protection layer that is provided on a front surface of the transparent film layer. However, in the analogous art of decorative sheets for vehicle interior parts, Saito teaches a decorative sheet (10) comprising a base material (12), a pattern layer (12), a transparent film layer (13), a primer layer (14), and a surface protective layer (15), wherein the surface protective layer consists of a silicon-based resin in the form of acrylic silicone (meth) acrylate (Fig. 1, [0011], [0021]). Saito teaches that the surface protective layer serves to improve the surface properties such as scratch resistance and chemical resistance of the decorative sheet without impairing the three-dimensional moldability ([0012], [0028]). Similar to Mori and Suga ‘929, Saito also teaches that the transparent film layer may comprise acrylic resin [0042].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the decorative sheet of Mori in view of Tominaga et al., Suga ‘929, and Noda et al. by including a silicon-based resin surface protective layer on a front surface side of the transparent film layer, as taught by Saito, in order to improve the scratch resistance and chemical resistance of the decorative sheet.


Response to Arguments
Response-Claim Objections
The previous objections to claims 29 and 31 are overcome by Applicant's amendments to the claims in the response filed February 7, 2022.

Response-Claim Rejections - 35 USC § 112
The previous rejections of claims 8, 17, 18, 23, 25, and 27 under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention are overcome by Applicant’s cancellation of claims 8, 17, 18, and 23, and the amendments to claims 25 and 27 in the response filed February 7, 2022.

Response-Claim Rejections - 35 USC § 103
Applicant’s arguments, see pages 6-7 of the remarks filed February 7, 2022, with respect to the previous rejections citing Suga ‘929 as the primary reference have been fully considered and are persuasive in light of the amendments to independent claim 29.
With respect to elements (A) and (B), the Applicant argues that one of ordinary skill in the art would not have any reason or motivation to modify Suga ‘929 to arrive at the newly added limitations of claim 29 requiring that the acrylic-based resin of the acrylic ink of the pattern layer is a single binder resin of the ink and that the transparent film layer consists of a thermoplastic resin selected from polycarbonate, polymethylmethacrylate, and polypropylene.
These arguments are persuasive for the reasons presented by the Applicant on pages 6-7 of the remarks. For element (A), the colored layer (13; pattern layer) of Suga ‘929 uses a binder resin composed of a vinyl chloride/vinyl acetate copolymer and an acrylic resin, wherein the vinyl chloride/vinyl acetate copolymer is essential for achieving the effects of the invention, which is to provide a decorative sheet having a metallic appearance facilitated by incorporation of high-luster pigments thereinto ([0009], [0016], [0067]). For element (B), the transparent resin layer (14; transparent film layer) of Suga ‘929 is required to have an ultraviolet transmittance of 8% or less in order to impart the necessary weather resistance and prevention of discoloration to the decorative sheet, which is achieved by including an ultraviolet absorber (30) in the transparent resin layer (14) ([0009], [0016], [0081]-[0085]). Thus, there is no reason or motivation to modify Suga ‘929 to exclude the vinyl chloride/vinyl acetate copolymer from the binder resin or to exclude the ultraviolet absorber from the transparent resin layer, as doing so would render Suga ‘929 unsatisfactory for its intended purpose.

In light of the amendments to claim 29, a primary reference to Mori (JP H1191041) is used in combination with Tominaga et al. (JP 2008-110532), Suga ‘929 (US 2007/0237929), Noda et al. (JP 2010-083043), and Iriyama (US 2001/0019761) or Saito (JP 2015-091664) in the rejections above to address the new limitations.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA L GRUSBY whose telephone number is (571)272-1564. The examiner can normally be reached Monday-Friday, 8:30 AM-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Rebecca L Grusby/Examiner, Art Unit 1785                                                                                                                                                                                                        
/LAURA C POWERS/Primary Examiner, Art Unit 1785